684 S.E.2d 890 (2009)
In re J.D., D.D., J.D., T.D.
appealed by Mother.
No. 239P09.
Supreme Court of North Carolina.
October 8, 2009.
Mary McCullers Reece, Smithfield, for Mother.
Pamela Newell Williams, GAL/Attorney Advocate, for Tommy Cooke.
Duncan B. McCormick, Lillington, for Harnett County DSS.

ORDER
Upon consideration of the petition filed on the 9th of June 2009 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."